United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gwinn, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1633
Issued: February 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2010 appellant filed a timely appeal from a May 11, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 51 percent right leg permanent
impairment; and (2) whether appellant has a left knee injury or left leg permanent impairment
causally related to the December 9, 1996 employment injury.
FACTUAL HISTORY
The Office accepted that appellant sustained a right knee strain, right torn meniscus and
right knee osteoarthritis as a result of a slip and fall in the performance of duty on
December 9, 1996. Appellant underwent right knee surgery in April 1997 and retired from
federal employment on January 1, 2000.

By report dated October 21, 2002, an Office medical adviser opined that appellant had a
51 percent right leg permanent impairment. The medical adviser found a 50 percent impairment
for medial joint space of 0 millimeters and 2 percent for a partial medial meniscectomy,
combined to total a 51 percent leg impairment.
In a decision dated November 4, 2002, the Office issued a schedule award for a
51 percent permanent impairment to the right leg. The period of the award was 146.88 weeks
commencing September 28, 2002.
On February 12, 2007 appellant underwent a right knee total arthroplasty, performed by
orthopedic surgeon, Dr. Kenneth Davenport. The diagnosis was right knee degenerative joint
disease. An Office medical adviser opined in a May 28, 2008 report that the surgery was
causally related to the employment injury.
On May 20, 2009 appellant filed a claim for a schedule award. In a report dated July 23,
2009, Dr. Jeffrey Wirebaugh, a family practitioner, stated that appellant was evaluated “to
determine the percentage of permanent impairment resulting from his recognized conditions of
‘osteoarthritis; sprain of knee and leg; and tear medial meniscus’ all of the left knee [sic].” He
listed the prior knee surgeries and provided results on examination of the left knee. With respect
to permanent impairment, Dr. Wirebaugh opined that appellant had a 21 percent leg impairment
under the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides) (6th ed. 2008). He applied the knee regional grid (Table 16-3), with a default
impairment of 25 percent for a good result from a total knee replacement and adjusted the
impairment to 21 percent based on Grade Modifier (GM) 1 for functional history (FH) and
physical examination (PE) and zero for clinical studies (CS).
In a decision dated December 7, 2009, the Office found that appellant was not entitled to
an additional schedule award.
Appellant requested a telephonic hearing before an Office hearing representative. On
February 11, 2010 he submitted a February 2, 2010 report from Dr. William Grant, an internist,
who provided a brief history and results on examination of the right knee. Based on flexion
contracture of 10 degrees Dr. Grant found that appellant had a 20 percent impairment under
Table 16-23 of the A.M.A., Guides, with an additional 20 percent for flexion of 70 degrees. He
combined the 20 percent impairments using a Combined Values Chart for a 36 percent right leg
impairment.
At the March 16, 2010 telephonic hearing, appellant’s representative noted that
Dr. Wirebaugh had referred to the left knee and appellant had not received a schedule award for
the left leg.
By decision dated May 11, 2010, the Office hearing representative found that appellant
had not established more than a 51 percent right leg permanent impairment or an employmentrelated left knee condition.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2 For schedule awards after May 1, 2009, the impairment is evaluated
under the (6th ed. 2008).3
ANALYSIS -- ISSUE 1
Appellant received a schedule award on November 4, 2002 for a 51 percent permanent
impairment to his right leg, based on his right knee injury sustained on December 9, 1996. He
underwent a total right knee replacement surgery on February 12, 2007 and he sought an
additional schedule award in a May 20, 2009 Form CA-7. As noted above, any schedule award
decision after May 1, 2009 must be based on the (6th ed. 2008). The issue is whether appellant
has more than a 51 percent right leg impairment.
A total knee replacement surgery is specifically addressed by Table 16-3 of the A.M.A.,
Guides. For a good result, the default impairment is 25 percent and this may be adjusted based
on FH, PE and CS.4 Dr. Wirebaugh applied Table 16-3 and then adjusted the impairment down
to 21 percent, identifying GM 1 (mild problem) for FH and PE and zero (no problem) for CS.5
The Board notes that there is some confusion with Dr. Wirebaugh’s report, since he refers to the
left knee, instead of the right knee. Given that Dr. Wirebaugh identified each of the accepted
right knee conditions and a history of the right knee injury, it would appear that his reference to
the left knee was a mistake. For the purposes of the right knee permanent impairment issue, the
Board will assume Dr. Wirebaugh intended to identify the right knee. As such, Dr. Wirebaugh’s
report represents a rationalized medical opinion that appellant had a 21 percent right leg
impairment under the sixth edition of the A.M.A., Guides based on the right knee injury. Since
appellant previously received a schedule award for a 51 percent impairment of the right knee, he
has not established greater impairment than previously award.

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

3

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

A.M.A., Guides 511, Table 16-3 and 515-521.

5

The formula for adjusting the default impairment value is (GMFH – CDX) + (GMPE – CDX) + (GMCS –
CDX). Id. at 521. If the net adjustment is -1, the leg impairment is 23 percent and -2 is a 21 percent leg impairment
under Table 16-3. Dr. Wirebaugh found a -2 net adjustment.

3

Dr. Grant also provided an opinion as to the degree of permanent impairment under the
sixth edition of the A.M.A., Guides; but his rating is not fully rationalized. He referenced Table
16-23 for knee motion impairments. The A.M.A., Guides clearly stated that diagnosed-based
impairment (i.e. Table 16-3, the knee regional grid discussed above) is the “method of choice”
and the range of motion tables are to be used only “when other grids refer you to this section or
no other diagnosis-based section of this chapter are applicable for impairment rating of a
condition.”6 Dr. Grant provided no explanation as to why Table 16-23 would be appropriate in
rating appellant’s permanent impairment. Moreover, even if the table were correctly applied,7 it
would not establish more that the previous award of 51 percent.
For these reasons, the Board finds that the medical evidence of record does not establish
more than a 51 percent right leg impairment, for which appellant received a schedule award. The
Office properly found that he was not entitled to an additional award for the right leg based on
the accepted right knee injuries.
LEGAL PRECEDENT -- ISSUE 2
To be entitled to a schedule award under 5 U.S.C. § 8107, the permanent impairment
must be causally related to an accepted employment injury.8 An employee seeking benefits
under the Act has the burden of establishing the essential elements of his or her claim, including
that any specific condition for which compensation is claimed is causally related to the
employment injury.9
ANALYSIS -- ISSUE 2
Appellant indicated at the March 16, 2010 telephonic hearing that he wished the Office to
consider a left leg impairment. The Board notes that the only medical report of record referring
to the left knee was Dr. Wirebaugh’s July 23, 2009 report. No previous medical report had noted
a left knee injury or condition. Appellant stated in an October 3, 2007 letter to the Office, “My
left knee is just fine.” To the extent that Dr. Wirebaugh was intending to discuss the left knee,
his history was completely inaccurate.10 There is no probative medical evidence of an injury to
the left knee causally related to the December 9, 1996 employment injury. A permanent
impairment must be based on an employment-related condition and the Board finds that
appellant has not established an employment-related left knee condition. The Office properly
found that he was not entitled to a schedule award for the left leg.
6

Id. at 543.

7

The actual impairment under Table 16-23 would be 40 percent based on Dr. Grant’s findings, since the table
states that multiple deficit motion impairments are added, not combined under the Combined Values Chart.
8

Rosa Whitfield Swain, 38 ECAB 368 (1987).

9

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

10

It is well established that medical reports must be based on a complete and accurate factual and medical
background and medical opinions based on an incomplete or inaccurate history are of little probative value see
Patricia M. Mitchell, 48 ECAB 371 (1997); Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

4

CONCLUSION
The Board finds that appellant did not establish more than a 51 percent permanent
impairment to his right leg. The Board further finds that the Office properly determined he had
not established a left knee injury or employment-related permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2010 is affirmed.
Issued: February 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

